DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting a protein selected from IRAK or TAK by contacting the protein with an effective amount of a compound (of formula I as depicted in claim 1), does not reasonably provide enablement for a method of inhibiting all other types of protein by contacting the protein with an effective amount of a compound (of formula I as depicted in claim 1).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
The instant claims are drawn to ‘a method of inhibiting a protein, comprising contacting the protein with an effective amount of a compound (of formula I)’.  The specification at pages 
The specification does not provide sufficient guidance to one of ordinary skill in the art to test the scope of instantly claimed ‘protein inhibition’ activity.  The recitation “protein” encompasses all members of the families of the protein family.  The specification does not provide description of the scope covered by the term ‘protein’ and/or the sources for the various proteins encompassed by the instant claim.  A state of the art reference, Zhou et al. (Bioinformatics 2007) provides that “Proteins function through interactions with other proteins and biomolecules.  Protein-protein interfaces hold key information toward molecular understanding of protein function” (see Abstract).  Another state of the art reference, Hanks et al., regarding protein kinases provides that – ‘protein kinases make up a large superfamily of homologous proteins’ (see abstract).  Further, the referenced teaches that: “One of largest known protein superfamilies is made up of protein kinases identified largely from eukaryotic sources. … 
The instant specification provides biological data for testing the inhibiting activity related to two specific types of kinases: IRAK4 and TAK1.  There is no other experimental data related to any other proteins or protein kinases.  Applicant did not state on record or provide any guidance that which state of the art assays may provide basis for the full scope of the instantly claimed protein inhibition activity.  Further, there is no disclosure regarding how this potential protein inhibitory activity in a subject is correlated to the clinical efficacy of the treatment of various diseases or disorders disclosed in the specification.  
Further, there is no disclosure regarding how the subject in need of such tyrosine kinase inhibiting is identified and further, how all types of proteins, protein kinases or enzymes encompassed by the claims are inhibited.  See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the instantly claimed ‘protein inhibiting activity’.  Pharmacological/physiological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”.  That conclusion is clearly justified here and undue experimentation will be required to practice the claimed invention.
Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the use of the invention.  In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds of formula (I), one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 15 recites the limitation "compound according to claim 1, having formula selected from … … 
    PNG
    media_image1.png
    79
    256
    media_image1.png
    Greyscale
" in lines 1-3.  There is insufficient antecedent basis for this limitation in claim 1 on which claim 15 is dependent.  In claim 1, the definition of R1 includes “(C3-C10)cycloalkyl” and the structural formula of claim 15, at the position of R1 shows a substituent ‘(C1-C10)cycloalkyl’.  This limitation in dependent claim is not consistent with the base claim.  Further, it is not clear what is intended by ‘(C1-C2)cycloalkyl’.
In claim 16, it is recited “wherein (C1-C10)alkyl is methyl or cyclopropyl”.  It is not clear how the term ‘alkyl’ which generally represents linear or branched group, is referred to represent a cyclic group such as cyclopropyl.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Argade et al., WO 2006/055561.
Argade teaches pyrimidine diamine compounds, see the structural formula (I) in page 2 and the corresponding species of the examples, for example, see compounds 60a (page 51), 60b (page 52), etc. (structure depicted below for convenience).  The reference teaches that the compounds are potent inhibitors of Aurora kinases, see page 5.  The instant claims read on reference disclosed compound.

    PNG
    media_image2.png
    113
    178
    media_image2.png
    Greyscale


Claim(s) 1, 4-5, 9-10, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., US 2015/0038481.
	Wang teaches pyrimidine diamine compounds, see the structural formula (II) and formula (IIa) in page 4 and the corresponding species of the examples, for example, see compound 4 in Table 6 (page 63), compound 53 in Table 7, compound 1 in Table 8 (page 77), compounds 2-6 in Table 8 (page 78), etc. (relevant structures depicted below for convenience).  The reference teaches that the compounds are useful as pharmaceutical therapeutic agents, see page 3, paragraph [0055].  The instant claims read on reference disclosed compound.

    PNG
    media_image3.png
    101
    236
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    123
    175
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    119
    193
    media_image5.png
    Greyscale


Claim(s) 1-5, 8, 10, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al., US 2008/0153815.
	Singh teaches pyrimidine-2,4-diamine compounds, see the structural formula (Ia) and formula (Ib) at pages 1 and 2 and the corresponding species of the examples, for example, see compounds 1 (page 32), 29 (page 37), 40 (page 41), etc. (structures depicted below for convenience).  The reference teaches that the compounds are Axl inhibitors, see page 21.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Claim(s) 1-5, 7, 10, 15, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zahn et al., US 2007/0032514.
	Zahn teaches 2,4-diamino-pyrimidine compounds, see formula (I) in page 1 and the corresponding species of the Examples at pages 27-72 (representative structures depicted below for convenience).  The compounds are taught to be useful as Aurora kinase inhibitors and pharmaceutical therapeutic agents, see page 74.
 
    PNG
    media_image9.png
    174
    214
    media_image9.png
    Greyscale
	
    PNG
    media_image10.png
    163
    226
    media_image10.png
    Greyscale
	
    PNG
    media_image11.png
    159
    223
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    180
    239
    media_image12.png
    Greyscale
	
    PNG
    media_image13.png
    165
    228
    media_image13.png
    Greyscale


Claim(s) 1-7, 10-12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., U.S. Patent No. 7,754,714.
Li teaches 2,4-pyrimidinediamine compounds, see the structural formula (I) in col. 2; the subgeneric embodiments at col. 3-6; and corresponding species of the examples starting at col. 52 (representative structures depicted below for convenience).  The reference teaches that the compounds are effective to inhibit the activity of Aurora kinases, see col. 45.  The instant claims read on reference disclosed compounds.

    PNG
    media_image14.png
    90
    285
    media_image14.png
    Greyscale
		
    PNG
    media_image15.png
    89
    237
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    138
    302
    media_image16.png
    Greyscale
	
    PNG
    media_image17.png
    130
    290
    media_image17.png
    Greyscale


Claim(s) 1, 4-5, 8, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greul et al., US 2010/0081679.
Greul teaches pyrimidine diamine compounds, see the structural formula (I) in page 1 and the corresponding species of the examples, for example, see compound 848 (page 101), etc. (relevant structure depicted below for convenience).  The reference teaches that the compounds exhibit potent microbicidal activity and useful in controlling undesirable microorganisms such as fungi and bacteria, see page 46.  The instant claims read on reference disclosed compound.

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

Claim(s) 1, 4-5, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al., US 2015/0259328.
	Bauer teaches pyrimidine diamine compounds, see the structural formula (I) in page 5 and the corresponding species of the examples, for example, see compound of Example No. 41 (page 17), etc. (relevant structure depicted below for convenience).  The reference teaches that the compounds act as inhibitors or SYK and/or JAK kinases and therefore, useful as pharmaceutical therapeutic agents, see pages 1 and 7-8.  The instant claims read on reference disclosed compound.

    PNG
    media_image19.png
    141
    290
    media_image19.png
    Greyscale

Note: The reference disclosed compound has a -CONH2 group at the 5-position of the pyrimidine ring.  The instant claims recite that the 5-position substituent R1 can be (C1-C10)alkyl and the specification provides that – “An alkyl moiety may be substituted or unsubstituted” (see page 9) and further, provides that – ‘the list of substituents intended for the term “Substituted” include =O and –N(R80)2 wherein R80 is H’.  Accordingly, the broadest interpretation of C1alkyl includes -CONH2
Claim(s) 1, 4-5, 10, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al., U.S. Patent No. 8,993,585.
	Singh teaches pyrimidine-2,4-diamine compounds that are identical or structurally analogous to applicant's instantly claimed compounds.  See for example, the reference disclosed compound IV-4 in col. 153-154 (structure depicted below for convenience).  The reference compounds are taught to be potent and selective inhibitors of PKC and therefore, useful as pharmaceutical agents, see col. 157.  The instant claims read on reference disclosed compound.

    PNG
    media_image20.png
    121
    343
    media_image20.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 4-6, 8, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., U.S. Patent No. 8,993,585.
The reference teaches pyrimidine-2,4-diamine compounds that are structurally analogous to applicant's instantly claimed compounds.  See for example, the reference disclosed compound IV-4 in col. 153-154 (structure depicted below for convenience):

    PNG
    media_image20.png
    121
    343
    media_image20.png
    Greyscale

The reference compounds are taught to be potent and selective inhibitors of PKC and therefore, useful as pharmaceutical agents, see col. 157.  The instant claims 1, 4-5, 10, and 17 read on reference disclosed compound as rejected under 35 U.S.C. 102 above.  The instantly claimed compounds according to claims 6 and 8 are structural analogs of the reference taught genus and the disclosed compound, i.e., a compound according to instant claims has a fluoro (F) substituent in place of chloro (Cl) taught for reference compound.  The reference, however, teaches that the phenyl group is substituted with a substituent selected from halo, etc. and therefore, teaches the equivalency of halo substituents, such as chloro, fluoro, etc. as these are taught to be alternative substituents on the aryl ring.

See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,710,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap the compounds of the reference claims; and or the compounds according to instant claims are structurally analogous to reference claimed compounds.  
The reference claims are drawn to compounds of formula I, see the structural formula in claim 1; the subgeneric embodiments in claims 2-14; and the specific compounds recited in claims 21, 27 and 28.  The compounds are taught to be useful as pharmaceutical agents, see claims 22-26.  The instant claims differ from the reference claims by reciting a genus that encompasses the genus of the structural formula of reference claim 1 and/or the species recited in claim 21.  In other words, the instant claims differ by reciting a genus covering the subgenus and/or species recited in reference claims.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims, including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.

	Receipt is acknowledged of the Information Disclosure Statements filed on June 5, 2020 and June 10, 2021 and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

September 14, 2021